Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/2021 has been entered.

Status of the application
3.	Claims 1-9, 11-19 are pending in this office action.
Claims 1-9, 11-19 have been rejected.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

5.    The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual enquiries set forth in Graham v. John Deere Co. , 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows:.
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1 -9, 11-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary USPN 4341805 in view of Birkmire et al. US 2010/0196979 in view of NPL Tang et al. (in J Food Sci. vol 68 no 2 pages 471-475, 2003) in view of NPL Hernandez et al. (in JAOCS vol. 77 no 2 pages 177-180, 2000) in view of Niemi et al. (in Bioresource Technology 136: 529-534, 2013) in view of Hamada et al. (in JAOCS 77(7): 779-784, 2000) and further in view of De Frees et al. US 2005/0269265 and further in view of Nielsen et al. USPN 5716801 and further in view of Wang et al. USPN 6183640 and in view of Johnson et al. US 2009/0087492 and further in view of Liang et al. US 2004/0167019 and further in view of evidence given by NPL mesh vs micron and further in view of evidence given by NPL membrane system.

8.	Regarding claims 1-3, Chaudhary discloses a method of obtaining high fiber and protein product from brewers spent grain including barley grain (at least in col 1 lines 16-20, even if in background section, however, it is known that brewery industry includes barley grain by-product ) which is a by-product of the brewing industry (at least in Abstract) suitable for animal and human consumption (in col 1 lines 5-10, 50-55 and in claim 1 and Abstract of Chaudhary et al.) is obtained by milling brewers spent grain to obtain a ground product having particle size less than 600 micron to about 50 micron (at least in Abstract). Niemi et al. discloses (Under Methods, 2.1) Brewer’s spent grain (BSG) contains carbohydrate, lipid, protein, lignin (i.e. cellulosic fiber as also taught by Birkmire et al. that SBG contains lignocellulosic product [0008]). 
Therefore, Chaudhary et al. is silent about the further processing steps for isolating (mainly) separately proteins in soluble fraction and insoluble cellulosic materials in dry form from brewers spent grain as claimed in claim 1 (a) to (m).

With respect to claims 1 (a), and 4, NPL Tang et al. discloses that grain e.g. rice bran having particle size which passed through 40 mm mesh i.e. less than 420 micron as evidenced by NPL Mesh vs micron (page 1 of NPL mesh vs micron) is used to make suspension in water in a ratio of grain e.g. rice bran and water can be 5:1 to 20:1 and it can have maximum extracted protein if 10.3:1 (Abstract, page 471 col 2 under “Materials and Methods” and page 474 col 1 first paragraph). Even if it is disclosed for rice bran, however, it is the ratio of substrate: water and substrate is from grain origin and it is known that the ratio provides the surface area for the enzyme to work which the ratio is such that it is not too thick nor too dilute for the enzyme to act on the substrate grain. Therefore, even if it discloses bran, it is applicable to BSG also. Tang et al. also discloses that starch hydrolyzing enzyme e.g., amylase helps to release protein more into its soluble form.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Chaudhary et al. to include the teaching of Tang et al. in order to have desired amount of water and grain ratio which is known to provide optimum dilution of the substrate (i.e. grain) in suspension form for the hydrolysis step.
Regarding the claim limitation of “hydrolyzing vessel” as claimed in claim 1 (a), it is within the skill of one of ordinary skill in the art to have a container for performing the hydrolysis to address “hydrolysis vessel’ of claim 1 (a) . However, additionally, Birkmire 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Chaudhary et al. to include the teaching of Birkmire et al. in order to have hydrolysis in a container having proper hydrolyzing environment.
With respect to claim 1 (b), Hernandez et al. discloses the starch hydrolyzing condition using glucoamylase is performed at 60 degree C in order to achieve the desired amount of solubilized carbohydrates as monosaccharide from starch present in the grain e.g. rice bran and generating mostly as monosaccharide glucose (i.e. fermentable sugar) (page 178 col 2 e.g. lines 8-12 and Fig 1) to meet claims 1 (b).
Hernandez et al. discloses that glucoamylase enzyme can be used to hydrolyze rice bran starch to sugar which provides about 90 wt. % starch to sugar (page 178 col 2, e.g. lines 8-12 and Fig 1).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify t Chaudhary  et al. include the teaching of Birkmire et al. and Hernandez et al. in order to have glucoamylase enzyme mediated hydrolysis of starch to convert 90 wt.% conversion of starch to monosaccharide as disclosed by Hernandez et al. (page 178 col 2 first paragraph, under Table 1) and also starch hydrolyzing enzyme provides the benefit of more protein extraction as taught by Tang et al. (in Table 1 of Tang et al.).
Regarding claim 1 (c )-(d), examiner is interpreting that during the period of starch hydrolyzing steps (as starch hydrolysis starts from step b to continue at steps c) 
Regarding claims 1 (d), and 5, Chudhary et al. discloses that different size fractions include larger than 200 micron (i.e. any size greater than 200 micron) also (col 3 lines 1-5). Therefore, Chudhary et al. discloses any size greater than 200 micron which have solubilized protein and cellulosic material (col 3 lines 1-5).
However, Chaudhary et al. is (specifically) silent about the particle size reduction step at the cycling step to cycle heated mixture as claimed in claim 1 (d). 
Niemi et al. discloses enzyme aided solubilization is enhanced upon particle size reduction of brewer’s spent grain (Under Introduction col 2) and particle size can be 0.3 mm sieve (under 2.1 Materials, page 530). 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Chaudhary et al. after the step of heating to recycle to the further particle size reduction step to reduce sizes of large particles, if any, to a disclosed average size of 0.3 mm in order to aid an enhanced solubilization upon particle size reduction (Niemi et al. Under Introduction col 2).
Johnson et al. discloses the provision of recycling helps to break up large chunks by using rotor stator mill ([0197]) to meet claim 1 (d) and 5. Even if Johnson et al. discloses that pharmaceutical components are treated using steps of milling and recycling to have the final product, however, the same step using rotor stator mill can be milled and recycled in order to break up large chunks by as taught by Johnson et al. ([0197]).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Chaudhary et al. to include the teaching of Niemi et al. and Johnson et al. in order to have enhancement of enzyme aided solubilization upon particle size reduction (in Niemi et al., Under Introduction col 2) and also milling is performed with the provision of recycling to break up large chunks by using rotor stator mill (in Johnson et al. at least in [0197]).
Regarding claim 1 (e), 11, Hernandez et al. discloses the temperature is 60 degree C for glucoamylase which hydrolyzes starch to sugar (in page 178 col 2 e.g. starch hydrolysis by glucoamylase at 60 degree C, Fig 1). Although Hernandez et al. does not mention “an effective amount of time to allow at least 95% starch to be converted to sugar” as claimed in claims 1 (e), 10 and “an effective amount of time to
allow at least 98% starch to be converted to sugar” as claimed in claim 11, however, this is considered to be a result effective variable. It is to be noted that it is within the knowledge of one of ordinary skill in the art to provide the stirring condition during hydrolysis in order to have homogeneous mixing and contact of starch hydrolyzing glucoamylase enzyme with the substrate starch.

Regarding claim, 1 (f) Niemi et al. discloses that protein solubilization is due to protease plus pH 9.5 (at least under 2.3.2 and 3.2.1) which is also the pH for the action of the enzyme alcalase. Therefore, it meets claim 1 (f).
Regarding claim 1 (g) Niemi et al. discloses that barley protein is soluble at pH 10-11 (under 3.2.2 second paragraph, mid position) and alcalase acts at this pH and alcalase treatment provides 86% solubilization of the protein (under 3.2.1). Niemi et al. also discloses that the enzymatic (protease) and non-enzymatic protein solubilization at pH 9.5 and effect of temperature (which is 50 degree C (Fig 4). Therefore, one of ordinary skill in the art would perform starch hydrolysis at step (e) as discussed above in order to have more solubilized protein as taught by Tang et al. (in Tang et al.at least in 
Regarding claim 1 (h), 8, 9, Niemi et al. discloses pH 10-11 for alcalase enzyme (under 3.2.2 second para).
(Additionally), Hamada et al. can also be used to address steps of claim 1 (f) to (h). Hamada et al. discloses that protein solubilization is due to protease action at pH 9.0 using alcalase enzyme (at least, page 780, second paragraph) which is also the pH for the action of the enzyme alcalase.
However, Chaudhary et al. in view of secondary prior art are silent about degree of hydrolysis as claimed in claim 1 (h).
Hamada et al. also discloses degree of hydrolysis can be made in such a way so that it should not be too high to cause excess hydrolysis resulting bitter taste and at the same time the DH is enough to achieve good amount of soluble protein which can be less than 10 (at least in page 779 of Hamada et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Chaudhary et al. in view of Niemi et al. by including the teaching of NPL Hamada et al. to make the hydrolysis using alkaline protease having degree of hydrolysis less than 10 which provides new value-added, innovative product having protein hydrolysate of medium size peptides without
having bitter taste in the product (page 779 col 2 second paragraph) in order to deactivate the alkaline protease enzyme.

It is also to be noted that the phrase “the effective amount of enzyme” as claimed in claim 1 (b) and (g), absent showing of unexpected results, the specific amount of enzyme, time and temperature as claimed in claim 1 (d), (e), is not considered to confer patentability to the claims. As the degree of hydrolysis and percent hydrolyzed protein that can be modified, among others, by adjusting the amount of enzyme, time and temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time and temperature in Tang et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. degree of hydrolysis and percent hydrolyzed protein (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Chaudhary  et al. to include the teaching of Hamada et al. to perform deactivated at 85 degree C for 10 minutes ( page 780, col 1 second paragraph) so that there will not be any residual enzyme activity.
Regarding claim, 1 (j) Niemi et al. discloses (Under Methods, 2.1) Brewer’s spent grain (BSG) contains carbohydrate, lipid, protein, lignin (i.e. cellulosic fiber as also taught by Birkmire et al. that SBG contains lignocellulosic product to be used as animal feed  [0008]). Tang et al. discloses the centrifugation step to make liquid/solid separation (page 472 col 1 3rd paragraph). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Chaudhary et al. to include the teaching of Tang et al. (Page 472 col 1 3rd paragraph) to perform centrifugation step in order to make liquid/solid separation.
Regarding claim 1 (k) and 14, Niemi et al. discloses that the molecular weight of the alkali protease enzymatically solubilized protein as soluble peptide having less than 20 kDa size (page 532, under 3.2.3, Fig 1 lanes 1 -3) and alkaline protease is used because alkaline protease is superior to other proteases ( under 3.2.4 last two lines). Wang discloses that membranes may be of various diameters of pore sizes can be 2.0 micron or less and larger( col 5 lines 20-25) having molecular weight cut-off value of about 10 kDa or less, 100 kDa or less or higher ( col 5 lines 5-10). Therefore, it 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify to include the teaching of Wang et al. and Niemi et al. to perform ultrafiltration step using proper membrane having desired pore size and MW cut-off value to achieve the separation of hydrolyzed protein at the permeate fraction which is smaller than 20 kDa in size along with other materials as claimed in claim 1 (i).
Regarding claim 1 (I), De Frees et al. discloses that carbohydrate; proteins are separated using nanofiltration step after ultrafiltration step ([0013], [0016], [0032], [0037]). DeFrees et al. also discloses that as a starting point, a suitable membrane is
chosen that has a desired molecular weight cut off value by which retentate will retain greater than the cut-off size and permeate will have the size less than the cut-off value ([0013], [0016], [0032], [0037]) followed by further purification of permeate using NF membrane having cut-off value less than 200 Da (i.e. less than 200 Da will be in permeate and 200 to 1 kDa will be in the retentate) ([0037]) in order to achieve the pure product. It is to be noted that this method of NF step is applicable for purifying any molecules including small oligosaccharide, peptide etc. purification to retain desired size fragment and to get rid of small contaminants from the product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Chaudhary et al. to include the teaching 
Regarding claim 1 (m), Nielsen et al. discloses the steps of evaporation to concentrate protein hydrolysate solution (col 2 lines 62-67) of vegetable protein product. Nielsen et al. discloses the protein hydrolysis by protease alcalase enzyme and purification by filtration steps including nano-filtration step (at least in Abstract and in Col 2 lines 62-65).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Chaudhary et al. by including the teaching of Nielsen et al. to concentrate the hydrolysate from the desired fraction to concentrate by evaporation in order to have concentrated product.
Regarding claims 1 (k)-(m) and claim 14, it is to be noted that it is within the skill of one of ordinary skill in the art to use the teaching of the disclosed prior arts of record by Niemi et al., DeFrees et al., Nielsen et al., as discussed above, to select the proper membrane of pore size with the corresponding desired molecular cut-off at the microfiltration, ultrafiltration stage during the purification process. It is known that from the microfiltration, ultrafiltration, the pore size is decreased with the gradual retention of relatively small molecule from prior stage as is evidenced with the pictorial diagram of NPL membrane system (in colored Figs).
Regarding the claim limitation of “suitable as a cellulosic fiber feedstock for  thermochemical processing” as claimed in claim 1”and also drying step as claimed in claim 1 (j), and claim 16, Chaudhary et al. is silent about drying by  “thermochemical processing”.
 Liang et al. discloses that cellulosic residues can be dried using thermochemical process ([0032]) for further use. Therefore, it meets step 1 (j) and it meets “suitable as a cellulosic fiber feedstock for thermochemical processing” as claimed in claim 1.
However, it is also to be noted that it is well known that this cellulosic product containing wet-solid fraction can be dried by any conventional drying method including sun-drying method. Even if Liang et al. does not specifically mention that cellulosic material is from brewers spent grains, however, Liang et al. has disclosed that the thermochemical drying method is applicable to any cellulosic product source ([0032]) and is applicable to cellulosic by product from brewers spent grain also. The reason is Liang et al. is used for the step of drying cellulosic product. According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Chaudhary et al. and secondary prior arts (including Tang et al.) to include the teaching of Liang et al. who discloses that cellulosic residues can be dried using thermochemical process (Liang et al. [0032]) for further use.
Regarding claim 16, additionally, Chaudhary et al. discloses , milling brewers spent grain to obtain a ground product having particle size less than 600 micron to about 50 

9.    Regarding claim 6, NPL Hernandez et al. discloses that the pH 4.2 is the pH for the glucoamylase action (page 178, col 2 first paragraph, mid position, e.g. pH 4.2 followed by the addition of glucoamylase) to meet claim 6. One of ordinary skill in the art would have been motivated to adjust pH at 4.2 at the step of claim 1 (a) in order to perform step 1 (b) for the starch hydrolyzing by gluco-amylaseenzyme at step 1 (b).

10.    Regarding claim 7, Hernandez et al. discloses that the temperature is kept at
60 degree C for the starch hydrolysis by using glucoamylase enzyme (page 178 col 2 first paragraph) to meet claim 7.

11.    Regarding claim 12, Hamada et al. discloses that the alkaline protease enzyme is alcalase (page 780, col 1 second paragraph).

12.    Regarding claim 15, Nielsen et al. discloses the steps of Nano filtration and evaporation of the retentate fraction containing protein hydrolysate solution (col 2 lines 62-67). Although Nielsen et al. discloses the treatment of hydrolyzed soy protein (i.e. Vegetable protein source), however, Nielsen et al. discloses the protein hydrolysis .

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary USPN 4341805 in view of secondary prior arts of record as applied to claim 1 and further in view of NPL Takami et al. (in Appl. Microbiol Biotechnol. 30:120-124,1989).

14.    Regarding claim 13, Chaudhary et al. in view of secondary references do not disclose the temperature of enzymatic reaction from about 75-95 degree C
as claimed in claim 13.
Takami H et al. discloses that the thermostable alkaline protease can be used which acts on proteins at pH of 9.2 (act at broad range pH from 9.0 in Fig 2) and it has thermostability to perform at 80 degree C (optimum) in presence of calcium ion (at least in Fig 4).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Chaudhary et al. in view of secondary references to include the teaching of Takami et al. to incorporate thermostable alkaline protease in order to have its stable enzymatic activity at higher temperature and broad alkaline pH condition (Abstract and Figs 2 and 4).

15.	Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary USPN 4341805 in view of secondary prior arts of record as applied to claim 1 and further in view of Bao et al. US 20110263916.

16.    Regarding claims 17-18, as discussed above that Niemi et al. discloses (Under Methods ,2.1) Brewer’s spent grain (BSG) contains carbohydrate, lipid , protein, lignin (i.e. cellulosic fiber as also taught by Birkmire et al. that SBG contains lignocellulosic product [0008]). Tang et al. discloses the centrifugation step to make liquid/solid separation (page 472 col 1 3rd paragraph). It is understood that the use of starch hydrolyzing enzyme and protease produce soluble small molecules of sugar and peptide in the supernatant and leaving cellulosic material as solid insoluble fraction. Therefore, this solid fraction can be milled to powder form which is cellulosic fiber powder and can be used for the desired purpose for animal feed as disclosed by
Birkmire et al. (at least in the last line of [0036]).
However, they are silent about “3-phase separation” to separate aqueous, oil and solid residue. This is applicable here because Brewer’s spent grain (BSG) contains carbohydrate, lipid, protein, lignin (Niemi et al. discloses (Under Methods, 2.1).
Samoto et al. discloses three phase separator system is applicable to separate aqueous, lipid layer and insoluble fraction comprising cellulosic material ([0082]). (Alternatively), Bao et al. discloses that three-phase separator is used to separate mixtures of components ([0029]) and having carbohydrates, protein, oil etc. ([0028]) in the mixture in order to separate oil, water mixture ([0036]).
.

17. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary USPN 4341805 in view of Birkmire et al. US 2010/0196979 in view of NPL Tang et al. (in J Food Sci. vol68 no 2 pages 471- 475, 2003) in view of NPL Hernandez et al. (in JAOCS vol 77 no 2 pages 177-ISO, 2000) in view of Hamada et al. (in JAOCS 77(7):779-784, 2000) in view of Niemi et al. (in Bioresource Technology 136: 529-534, 2013) and further in view of DeFreesetal. US 2005/0269265 and further in view of Nielsen et al. USPN 5716801 and further in view of Wang et al. USPN 6183640 and in view of Johnson et al. US 2009/0087492 and further in view of Samoto et al. US 2013/0323401 and (alternatively) further in view of Bao et al. US 20110263916 as applied to claim 17 and further in view of Antoniou USPN 6365395.

18.    Regarding claim 19, even if the exact claim limitation of claim 1 Niemi et al., Wang et al., do not mention recycling step. However, it is within the skill of one of ordinary skill in the art to recycle the retentate to use unhydrolyzed protein to hydrolyze further. In addition, examiner has used Antoniou in order to address that this ultrafiltration step can provide recycling step in order to pass substantially all proteins (of 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Chaudhary et al. in view of secondary references to include the teaching of Antoniou in order to allow solid stream back to the hydrolysis tank in order to hydrolyze unhydrolyzed residue etc.

Response to arguments
19.	Applicants arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record. Applicants argued on page 10 that Mussatto et al. discloses that lignin causes reduction of enzymatic efficiency has been considered.

20.	Applicants’ arguments in relation to rice bran is considered. However, as discussed in the last office action, even if NPL Tang et al. discloses rice bran, however, it is the ratio of substrate: water and substrate is from grain origin and it is known that the ratio provides the surface area for the enzyme to work which the ratio is such that it is not too thick nor too dilute for the enzyme to act on the substrate grain. Therefore, even if it discloses bran, it is applicable to BSG also. Tang et al. also discloses that 
Regarding the arguments that Tang discloses amylase and not glucoamylase, it is to be noted that examiner has specifically used NPL Hernandez et al. to address  hydrolysis conditions by using the enzyme glucoamylase.
Applicants arguments related to NPL Hernandez et al. that Hernandez et al. discloses that extraction of rice bran oil which is not in the claimed invention. 
In response it is to be noted that NPL Hernandez et al. discloses that starch hydrolysis using glucoamylase enzyme at the saccharification step to hydrolyze rice bran starch (At least in Fig 1 and the paragraph above Fig 1).
Regarding protein hydrolysis step, applicants argued that the protein hydrolysis step in NPL Hernandez et al. is performed at neutral pH (in Remarks, page 12). In response, 
NPL Hernandez et al. is not used to address protein hydrolysis step. The reason is claimed invention claims protein hydrolysis under alkaline condition which means by using alkaline protease. Therefore, NPL Hernandez et al. has not been used and also the argument specifically for this step with respect to NPL Hernandez et al. is moot. 
 Therefore, NPL Hernandez et al. is proper prior art. 
Applicants arguments related to NPL Niemi et al. have been considered. However, it is to be noted that Niemi et al is used specifically for addressing the hydrolysis condition to hydrolyze BSG. Therefore, it is not an issue about the disclosed sequential steps used by NPL Niemi et al. which is cellulose hydrolysis prior to protein 

Conclusion
21. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792